As filed with the Securities and Exchange Commission on April 24, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2015 DEUTSCHEHIGH INCOME OPPORTUNITIES FUND, INC. (Exact name of registrant as specified in its charter) Maryland811-2194920-5691014 (State or other Jurisdiction(Commission (IRS Employer of incorporation)File Number)Identification No.) 345 Park Avenue New York, NY 10154 (Address of principal executive offices) Registrant’s telephone number, including area code: (617) 295-1000 DWS DREMAN VALUE EDGE FUND, INC. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS The Registrant issued a press release on April 24, 2015, filed herewith as Exhibit 99.1 (the “Press Release”), and incorporated herein by this reference, announcing the recent settlements involving Deutsche Bank AG and DB Group Services (UK) Ltd. (the “Settlements,” as described in the Press Release). The Settlements do not involve the Registrant, Deutsche Asset & Wealth Management International GmbH, Deutsche Investment Management Americas Inc., or any of their affiliates that provide services to the Registrant (the “DB Service Providers”). The DB Service Providers have informed the Registrant that, subject to the receipt of a permanent exemptive order (described below), the DB Service Providers believe the Settlements will not have any material impact on the Registrant or on the ability of the DB Service Providers to perform services for the Registrant. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit NumberDescription 99.1 Press Release, dated as of April 24, 2015 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 24, 2015Deutsche High Income Opportunities Fund, Inc. /s/John Millette Name: John Millette Title: Secretary 3 EXHIBIT INDEX Exhibit NumberDescription 99.1Press Release, dated as of April 24, 2015 4
